DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the final rejection of 12 May 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 Nov 2020 has been entered.

Amendments Received
Amendments to the claims, specification and drawings were received and entered on 11 Nov 2020.

Election/Restrictions
Claims 2–5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 Mar 2019.

Status of the Claims
Canceled: 1, 6 and 10
Withdrawn: 2–5
Examined herein: 7–9 and 11–16
Withdrawn Rejections
All rejections of claim 10 are hereby withdrawn; its cancelation moots the rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 7, 8 and 11–16 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to update MPEP citations to the current revision.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "estimating appropriate drug dosage levels for an individual patient".
Mathematical concepts recited in the claims include "producing an individual patient simulation model based on the individual patient information and the population data", "establishing a concentration-time profile for the target drug in the individual patient based on the individual patient simulation model", "linking the concentration-time profile to a pharmacodynamic model", "calculating a dosage regime [sic] maintaining systemic exposure of the target drug within a therapeutic range based on the individual patient simulation model".
Steps of evaluating, analyzing or organizing information recited in the claims include "receiving drug target information", "matching the target drug dosage information with a [] compound profile from a library of [] compound profiles", "receiving individual patient information" and "obtaining [] population data … related to an individual patient based on demographics and disease of the individual patient".

Claim 7 recites additional elements that are not abstract ideas: a "modeling simulator" that implements the abstract idea; "outputting the dosage regime [sic], concentration-time profile, and confidence limits for the target drug dosage regime"; and that "the modeling simulator is accessed via an electronic device".  The specification indicates that such a "modeling simulator" is a computer program (p. 4, ll. 22–23; p. 9, l. 8).  But the claims do not describe any specific computational steps by which the electronic device performs or carries out the abstract idea, nor do they provide any details of how specific structures of the electronic device, or the computer program itself, are used to implement these functions.  The claims state nothing more than that a computer program performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using an electronic device, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized data analysis).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 11 Nov 2020, Applicant asserts "that claim 7 does not merely recite mathematical concepts, certain methods of organizing human activity and mental processes" (p. 7).
Applicant provides no evidence or reasoned explanation to support this assertion.  Simply contradicting the examiner does not establish that the examiner's position is in error.

This argument is based on an unreasonable interpretation of the nature of the invention.  The invention is not an improvement to computer technology, nor does it solve a problem rooted in computer technology.  Rather, the purpose of the invention is to "provide[] guidance for the appropriate dosage of medicines to use for individual patients at the point-of-care" (specification, p. 2, ll. 9–11).  The invention improves the practice of drug dosing and medical treatment, not the operation of the computer itself.  The invention merely invokes the computer as a tool to facilitate the otherwise non-technological process of analyzing patient data, performing mathematical calculations, and "provid[ing] guidance for the appropriate dosage of medicines to use for individual patients at the point-of-care".  Claims that recite abstract ideas, and that merely invoke a computer as a tool to perform, implement or facilitate performance of those abstract ideas, do not meet the standard for statutory eligibility under § 101.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7–9, 11, 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glauser, et al. (US 2009/0171697) and Jamei, et al. (Expert Opinion on Drug Metabolism and Toxicology 2009).
This rejection is maintained from the previous Office action.  Minor revisions have been made to the rationale to address the claim limitations as amended.
Claim 7 is directed to a method comprising:
a.	"receiving drug target information"
b.	"matching the target drug dosage information with a pre-stored compound profile …"
c.	"receiving individual patient information into the modeling simulator"
d.	"obtaining pre-stored population data … related to an individual patient based on demographics and disease of the individual patient"
e.	 "producing an individual patient simulation model based on the individual patient information and the population data"
f.	"establishing a concentration-time profile for the target drug in the individual patient based on the individual patient simulation model"

h.	"calculating a dosage regime [sic] maintaining systemic exposure of the target drug within a therapeutic range based on the individual patient simulation model"
j.	"outputting the dosage regime [sic], concentration-time profile, and confidence limits for the target drug dosage regime [sic]"
With respect to claim 7, Glauser teaches "population models, methods, and algorithms for targeting a dosing regimen or compound selection to an individual patient" (Abstract), comprising
a.	entering compound and dosing information into the system; e.g. "risperidone dose and times of administration were entered into the program" (0124)
b.	"the invention provides population models for various compounds that incorporate pharmacokinetic and pharmacodynamic models of drug action and interpatient variability" (0037), and since each model is specific for one compound, the selected model(s) should be that/those that match the entered compound
c.	"patient demographic data (age, sex, weight) … were entered into the program" (0124)
d.	based on the demographic data, "a population model was selected. The population model selected was a Risperidone model based on data of pediatric psychiatry patients" (0124; see also 0117)
e.	"population modeling is a powerful tool to study if, and to what extent, demographic parameters (e.g. age, weight, and gender), pathophysiologic conditions (e.g. as reflected by creatinine clearance) and pharmacogenetic variability can influence the dose-concentration relationship" (0117), so providing demographic data for an individual patient to the population model creates an individualized model for that patient
f.	"predicting a medication concentration-time profile" using the individualized model (0118; see also 0011 and 0125)

h.	"selecting a dosing regimen based on a user-entered target range" (0118; see also 0125)
j.	outputting any of the modeling information (Fig. 14); besides the estimated dosage regimen and the concentration-time profile, "a population model of the invention may further provide mean parameter estimates with their dispersion" (0117), the "dispersion" of the estimates constitutes or suggests "confidence limits" for those estimates
Glauser does not teach that the pharmacokinetic model is a "physiologically-based pharmacokinetic pharmacodynamic modeling simulator".
Jamei teaches a system for simulating PK, PD and ADME properties of compounds in a population of patients, comprising
a.	—
b.	a datastore comprising drug information (p. 215)
c.	—
d.	a datastore comprising population and disease state information (p. 216; p. 217, Fig. 5)
e.	—
f.	generating a PK concentration-time profile for a patient from the population (p. 218 § 3.3)
g.	PK profile is linked to a PD model (e.g. p. 220, mid. of col. 1)
h.	—
j.	outputting the PK parameters (p. 218 § 3.3) and any other simulation state variable (p. 218 § 3.3.1)

With respect to claim 8, Glauser teaches that the method can be used "for selecting a starting dose of a medication for a patient" (0017); i.e. the medication has not yet been administered.  Glauser further teaches that the system can be used to assess the appropriateness of a planned dose (0124–0125).
With respect to claim 9, Jamei teaches that the PB-PKPD simulator is SIMCYP, which is commercially available.
With respect to claim 11, Glauser teaches that the target drug information includes dosage and interval (0124).
With respect to claim 12, Glauser teaches "patient demographic data (age, sex, weight) … were entered into the program" (0124).
With respect to claim 14, Glauser teaches that the population models include pharmacogenetic information (0117), and that the pharmacokinetic modeling can take into account genetic effects (0056).  Jamei teaches "the information required to construct the populations are located in different screens under the headings 'Demographic', 'Liver', 'Kidney', 'GI Tract', 'Tissue Composition' and 'Tissue Blood Flow Rates'" (p. 216, bot. of col. 1).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the population PB-PKPD modeling method of Jamei in the drug optimization method of Glauser, because Jamei teaches that the PB-PKPD modeling system accurately predicts PK parameters and profiles for a drug given patient-specific demographic and genetic factors.  Given that the method of Glauser requires only that the model be a population model that can predict concentration-time profiles given specific patient data, and that the PB-PKPD simulation method of Jamei has these characteristics, said prima facie obvious.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glauser and Jamei as applied to claim 7 above, and further in view of Cookson, et al. (US 2009/0012816).
This rejection is maintained verbatim from the previous Office action.
With respect to claim 13, Glauser teaches that "the above-described methods according the present invention can be implemented on a computer system such as … a local area network, or the like" (0128) and Jamei teaches that "the discrete 'DataStore' units can also be handled independently if required, enabling the concept of distributed computing" (p. 215, col. 1); "distributed computing" constitutes "cloud computing".  But neither Glauser nor Jamei teaches "a secure data center using a cloud technology".
Cookson teaches "a secure process for sending de-identified patient information from a patient care provider (PCP) site … to a data warehouse system where the patient data may be analyzed and compared with a wider range of patient data" (0021).  Cookson further teaches that "embodiments of the invention may also be practiced in distributed computing environments" (0072).  Cookson further teaches communication of "de-identified/encrypted patient data" (0039).  Hence, the system of Cookson constitutes "a secure data center using a cloud technology" as claimed.  Cookson teaches that the patient data stored in this system can include "medications taken or prescribed" (0031) and that the system can be used for "clinical decision support [and] medication management" (0053).  Cookson teaches that this system "provide[s] improved patient data sharing and analysis via clinical analysis integration services" (0066).
prima facie obvious.

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glauser and Jamei as applied to claim 7 above, and further in view of Meibohm, et al. (International Journal of Clinical Pharmacology and Therapeutics 1997).
This rejection is maintained verbatim from the previous Office action.
Jamei teaches that the system includes PD models (p. 218 § 3.3.1; p. 220, mid. of col. 2), but does not teach that PD model is one of those recited in claim 15.
Meibohm teaches that "the most commonly used pharmacodynamic models are the fixed effect model, linear model, log-linear model, Emax-model, and sigmoid Emax-model" (p. 403, mid. of col. 1).
With respect to claim 16, Meibohm teaches that "the simplest case of a fixed effect model is a threshold model, where the effect Efixed occurs after reaching a certain threshold concentration Cthreshold" 
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the PD models of Meibohm with the system of Glauser and Jamei, because Meibohm teaches "the most commonly used pharmacodynamic models".  Given that Meibohm teaches that these models are the most commonly used, and that Jamei teaches that the system can utilize many different PK and PD models, said practitioner would have readily predicted that the combination would successfully result in a method in which a system that combines Glauser and Jamei includes the PD models taught by Meibohm.  The invention is therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 11 Nov 2020, Applicant argues that "Glauser never creates 'an individual patient simulation model based upon the individual patient information and the population data'" (p. 11).
This is not a reasonable interpretation of the teachings of Glauser.  While Glauser teaches generic population models, the focus of Glauser is using patient-specific data to individualize such a model, thereby creating an individualized, patient-specific model.  Glauser provides a specific example in which "the patient's [demographic and medical] data and the genotype were analyzed by an algorithm of the invention and a drug concentration profile for the patient was generated" from a population model (0125).  Such an individualized model is a "Virtual Twin" as discussed in the arguments (Reply, p. 11), or, more relevantly, is "an individual patient simulation model based on the individual patient information and the population data", as recited in the claims.  Replacing the population 
Applicant further argues that "in the presently claimed invention, the individual patient is matched to their Virtual Twin before the drug is introduces to the simulation …. In Glauser, the choice of drug determines the choice of model used ab initio and the patient is then matches to that model before then generating a virtual profile for that drug in the patient" (p. 11).
This alleged difference does not appear to be consistent with any of the limitations recited in the claims.  Even if Applicant's interpretation of the teachings of Glauser were proper, nothing in the claim prohibits or excludes using the choice of drug to determine the choice of model, and matching the patient to the model before generating a profile for that drug in the patient.  The teachings of Glauser and Jamei satisfy the claims as currently presented.
The arguments are therefore unpersuasive, so the rejections are maintained.
If Applicant believes that the invention differs from the teachings of Glauser in some aspect, then the examiner recommends that Applicant amend the claims to clearly and specifically describe the distinguishing feature(s) of the invention.

Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/Soren Harward/Primary Examiner, Art Unit 1631